PER CURIAM.
Appellant’s decedent joined the ap-pellee country club and agreed to purchase three bonds issued by the country club as part of his membership obligation. The bonds, totalling $1600 in face value, were apparently delivered to the estate in exchange for appellant’s later payment of $1513.70 in fulfillment of a claim against the estate. By instituting the instant action the estate claimed: (1) recovery of the face amount of the bonds, and (2) recovery of the purchase price because of fraud upon the estate. Upon appellee’s motion for summary judgment it appeared without genuine issue that: (1) the bonds were not payable under the terms thereof; (2) there was a delivery of the bonds and full opportunity to examine the provisions prior to purchase. The trial court properly entered the summary final judgment.
Appellant’s contention that a provision in the bonds stating that they were *395payable only from “net earnings” to be “ascertained and declared by the Board of Directors” rendered them fraudulent as a matter of law, is not supported by any cited authority and does not appear well founded. See Kutner v. Kalish, Fla.App.1965, 173 So.2d 763.
Affirmed.